                Case 20-10343-LSS                Doc 1629         Filed 11/04/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 1523

          CERTIFICATE OF NO OBJECTION REGARDING THE FIRST AND
         FINAL FEE APPLICATION OF F.I. SALTER REAL ESTATE, INC. FOR
           ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
                EXPENSES FOR APPRAISAL SERVICES RENDERED

                  The undersigned hereby certifies that, as of the date hereof, F.I. Salter Real Estate,

Inc. (“F.I. Salter”), has received no answer, objection or other responsive pleading to the First and

Final Fee Application of F.I. Salter Real Estate, Inc. for Allowance of Compensation and

Reimbursement of Expenses for Appraisal Services Rendered (the “Application”) (D.I. 1523),

filed on October 15, 2020.

                  The undersigned further certifies that F.I. Salter has caused the review of the Court’s

docket in these cases and that no answer, objection or other responsive pleading to the Application

appears thereon. Pursuant to the Notice, objections to the Application were to be filed and served no

later than October 29, 2020 at 4:00 p.m. (ET).




1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-10343-LSS         Doc 1629      Filed 11/04/20     Page 2 of 2




               WHEREFORE, F.I. Salter respectfully requests the Court enter an order approving

the fees and expenses set forth in the Application at its earliest convenience


Dated: November 4, 2020                       F.I. SALTER REAL ESTATE, INC.
       Duluth, Minnesota
                                              /s/ Ann M. Heimbach
                                              Ann M. Heimbach, MAI
                                              Certified General Real Property Appraiser




                                                 2
